Title: From George Washington to Arthur St. Clair, 22 February 1781
From: Washington, George
To: St. Clair, Arthur


                        
                            Dear Sir
                            Head Quarters New Windsor 22d Feby 1781
                        
                        You will, by the time this reaches you, be acquainted with the destination of the detachment under the
                            command of the Marquis de la Fayette, which, tho’ as large as could possibly be afforded from the troops in this quarter,
                            is not so fully competent to the certain completion of the object in view, as I could wish. By some accounts from Philada
                            I am led to hope that further assistance may be derived from the Pennsylvania line. If you find it practicable to form a
                            Battalion of eight Companies of 50 Rank and File each—three Officers to a Company and two feild Officers to a Battalion,
                            in such time as the Marquis shall think will answer his purpose, you will be pleased to do it, and put it under his
                            command— The detachment will be but temporary, the nomination of the Feild Officers I leave to you—It is possible that the
                            Battalion may be formed, but not in time to embark at the Head of Elk with the other troops— This will not be so material,
                            provided it can be done in a short time afterwards. That time you and the Marquis will determine. If the Companies cannot
                            be compleated to 50 each—I would take them at 40 rather than lose the Reinforcement or even half a Battalion of 200 under
                            the command of one Feild Officer rather than none. Transports can be provided and held ready at the Head of Elk, should
                            they not embark with the other troops— The places of rendezvous of the 1st 2d 5th and 6th Battalions are none of them very
                            distant from Elk, and I should imagine the detachment would be most readily and conveniently formed from them—But this I
                            leave to your judgment. I am &c.

                    